 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for John P. Flaherty, III

 8
                                 UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:16-cr-080-APG-NJK

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            SENTENCING HEARING
13          v.
                                                            (Second Request)
14   JOHN P. FLAHERTY, III,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Susan Cushman, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Heidi A. Ojeda,
20   Assistant Federal Public Defender, counsel for John P. Flaherty, III, that the Sentencing Hearing
21   currently scheduled on December 12, 2018 at the hour of 9:00 a.m., be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Flaherty and his wife must fly from North Carolina to Las Vegas, Nevada
25   to attend his upcoming sentencing hearing. Due to inclement weather, they were unable to fly
26   out in time in order to be present at the currently scheduled hearing.
 1           2.      Additionally, Mr. Flaherty was just diagnosed with diabetes. His levels were
 2   dangerously high and he is now on an aggressive stabilizing regimen. The additional time will
 3   allow his health to stabilize prior to having to travel.
 4           3.      Defendant is not incarcerated and does not object to a continuance.
 5           4.      Additionally, denial of this request for continuance could result in a miscarriage
 6   of justice.
 7           This is the second request for continuance of the sentencing filed herein.
 8           DATED this 10th day of December, 2018.
 9
10    RENE L. VALLADARES                                DAYLE ELIESON
      Federal Public Defender                           Acting United States Attorney
11
12       /s/ Heidi A. Ojeda                                /s/ Susan Cushman
      By_____________________________                   By_____________________________
13    HEIDI A. OJEDA                                    SUSAN CUSHMAN
      Assistant Federal Public Defender                 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
 1
 2                             UNITED STATES DISTRICT COURT

 3                                  DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-080-APG-NJK
 5
                  Plaintiff,                           ORDER
 6
           v.
 7
     JOHN P. FLAHERTY, III,
 8
                  Defendant.
 9
10
11         Based on the Stipulation of counsel and good cause appearing,
12         IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on
13                                                                           January 16, 2019
     December 12, 2018 at the hour of 9:00 a.m. be vacated and continued to _________________
14                    9 30 __.m.
     at the hour of ___:___ a    in Courtroom 6C
15                     10th day of December, 2018.
           DATED this ____
16
17
                                               UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
